Title: To Thomas Jefferson from Caesar A. Rodney, 16 May 1802
From: Rodney, Caesar A.
To: Jefferson, Thomas


            Honored & Dear Sir,Wilmington May 16th. 1802.
            It is of considerable importance to the cause of Republicanism, that we should be in the possession of the journals of Congress since Mr. Bayards first entrance into the house of Representatives. They will furnish a faithful record of his political transactions & exhibit a true picture of his public conduct. As the election approaches his acts will be blazoned forth in this State, with all that industry for which his supporters are so remarkable & it will be necessary for us to represent them in their proper light from authoritative documents. It is rarely to be expected that disinterested men will use the same active exertions as those who are governed generally by selfish motives or ambitious views; yet I trust Republican energy will manifest its utmost vigour in the cause of truth & virtue this season.
            I have in vain endeavoured to obtain the books to which I have referred from various quarters, & this has induced me to mention the matter, to you, under an idea that you may possibly put me in the track of procuring them.
            As far as I can discover the acts of the session have made many converts here, who have forsook the path of error into which they had strayed. If the gaining of our last State election does not produce an apathy in the political body similar to that felt in the human, after a great exertion (which I hope will not be the case) the result of the ensuing one will be as favorable as the former. Mr. Bayard it is said contrary to his former declarations & intentions will stand a poll & I do believe the struggle will be a hard one; but altho I entertain the highest opinion of his legal knowledge & talents, I am by no means one of those who over rate his political powers. I firmly believe he has, since he directed here, contributed to increase our numbers rapidly, & that it is owing to some peices of his bad policy that we have gained a State election; such as advising Mr. Basset to grant the commission of Sheriff to the person lowest on the return &c. I suspect he has been much overated this winter at Congress. I have in vain looked for some master strokes of a politician in his conduct but can find none, & I have felt a confidence ariseing from the very circumstance of his taking the lead, under an impression that he is calculated to reduce a majority to a minority & to make a minority grow every day less. We rarely find a man unite the talents of a great lawyer with those of a great statesman. Politics are as much a science as the law. One he has studied, the other he has not.
            The points they will play upon here are readily seen
            1. A Virginia Faction
            2. Not giving us two Represen.
            3. Not extinguishing State ballances
            4. Continuing the act for augmenting the salaries &c.
            These are the grounds they will seize & to all of them we shall be furnished with ready & apt answers. Our Congressional men have already commenced the work & are as closely watched. I have never suffered my political opinions to interfere with my personal familiarity with Mr. Bayard, nor on the other hand have I ever in single instance permitted our friendly habits, to obstruct my political course. At this crisis, at every hazzard I shall maintain the post assigned to me & relinquish it only with my life.
            With great political regard & personal esteem I remain Dr. Sir Yours most Sincerely.
            C. A. Rodney
            
              P.S. Will you be good eneough to accept the enclosed which I beg leave to present you.
            
          